DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,262,525. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the lens module in the patent encompasses the subject matter of the lens module in the current application.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/686,228 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the lens module in the reference application encompasses the subject matter of the lens module in the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (USPG Pub No. 2018/0129011), hereinafter “Tsai”, in view of Wan (CN 107450253 A).
Regarding claim 1, Tsai discloses a lens module (100) (see Fig. 1A), comprising: a lens barrel (160) (see Fig. 1A), a lens (121) having an optical axis accommodated in the lens barrel (160) (see Fig. 1A), and a ring (122) abutted against the lens (121) from an image side (see Fig. 1A, Paragraph 44); wherein the ring (122) comprises an upper surface close to an object side, a lower surface disposed opposite to the upper surface, an inner connecting surface connecting the upper surface and the lower surface, and an outer connecting surface opposite to the inner connecting surface (see Fig. 1A); the outer connecting surface is abutted against the lens barrel (160), the upper surface is provided with a boss extending towards the object side (see Fig. 1A), the boss comprises a top surface, a first side surface extending towards the image side from an edge of the top surface close to an optical axis along a direction close to the optical axis, and a second side surface extending towards the image side from an edge of the top surface far away from the optical axis along a direction far away from the optical axis (see annotated Fig. 1A below). 

    PNG
    media_image1.png
    948
    608
    media_image1.png
    Greyscale


Tsai discloses the claimed invention, but does not specify a pressing ring, the upper surface comprises a first surface extending from an edge of the second side surface far away from the optical axis towards the direction far away from the optical axis, the first surface and the second side surface are abutted against the lens, and the top surface is spaced apart from the lens. In the same field of endeavor, Wan discloses a pressing ring (1) (Abstract, see Fig. 1), the upper surface comprises a first surface extending from an edge of the second side surface 
 	Regarding claim 2, Tsai discloses wherein the lens (121) comprises an optical portion and a bearing portion disposed around the optical portion (see Figs. 1A, 1D), the bearing portion comprises an object-side surface close to the object side, an image-side surface disposed opposite to the object-side surface, and a peripheral surface connecting the object-side surface and the image-side surface; the lens barrel comprises a first abutting surface abutted against the peripheral surface, a second abutting surface abutted against the outer connecting surface, and an extending surface connecting the first abutting surface and the second abutting surface; the extending surface extends from the first abutting surface towards the direction far away from the optical axis, the image-side surface comprises a second surface extending from an edge of the peripheral surface towards the direction close to the optical axis, a third surface extending from an edge of the second surface far away from the peripheral surface towards the object side along the direction close to the optical axis, and a fourth surface extending from an edge of the third surface close to the object side towards the direction close to the optical axis; and the first surface is abutted against the second surface, the second side surface is abutted against the 
Regarding claim 3, Tsai and Wan teach the lens module as is set forth above for claim 2, Wan further discloses wherein the top surface and the fourth surface are vertical to the optical axis, one end of the fourth surface far away from the third surface is connected to the optical portion, and the first side surface is spaced apart from the lens (see Figs. 1, 3). It would have been obvious to one or ordinary skill in the art to provide the lens module of Tsai with the teachings of Wan for at least the same reasons set forth above with respect to claim 1.
Regarding claim 4, Tsai and Wan teach the lens module as is set forth above for claim 2, Wan further discloses wherein a first shade is disposed between the pressing ring and the lens, the top surface is abutted against the first shade from the image side, and the fourth surface is abutted against the first shade from the object side (see Fig. 3). It would have been obvious to one or ordinary skill in the art to provide the lens module of Tsai with the teachings of Wan for at least the same reasons set forth above with respect to claim 1.
Regarding claim 5, Tsai and Wan teach the lens module as is set forth above for claim 1, Wan further discloses wherein the pressing ring is made of plastics, and the upper surface is smoothly connected in transition with the outer connecting surface (see Figs. 1, 3). Due to the flexible nature of the pressing ring, it is inherent that the ring is made of a plastic material. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It would have been obvious to one or ordinary skill in the 
Regarding claim 6, Tsai further discloses further comprising a shielding plate (112, 114, 116, 118, 120) disposed at the object side of the lens (121) (see Fig. 1A, Paragraph 44).
Regarding claim 7, Tsai further discloses wherein a second shade (120) is disposed between the lens (121) and the shielding plate (112, 114, 116, 118) (see Fig. 1A, Paragraph 44).
Regarding claim 8, Tsai further discloses further comprising a lens group (110) disposed at an object side of the shielding plate, the lens group comprises at least five lenses stacked from the object side towards the image side, and the lens group is abut against the lens barrel (160) from the image side (see Fig. 1A).
Prior Art Citations
               Kuwahara et al. (USPG Pub No. 2011/0199695) and Chou et al. (USPG Pub No. 2018/0239109) are each being cited herein to show a lens module that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            3/10/2022